—In a child custody proceeding pursuant to Family Court Act article 6, the father appeals, as limited by his brief, from stated portions of an order of the Family Court, Suffolk County (Simeone, J.), entered August 25, 1998, which, inter alia, granted custody of the parties’ two children to the petitioner mother.
Ordered that the order is affirmed insofar as appealed from, with costs to the Law Guardian.
The record provides a sound and substantial basis for the Family Court’s determination that it is in the best interests of the children for the mother to have custody (see, Eschbach v Eschbach, 56 NY2d 167; Lohmiller v Lohmiller, 140 AD2d 497). Santucci, J. P., Sullivan, Altman and Krausman, JJ., concur.